On January 16,2003, the defendant was sentenced to a four (4) year commitment to the Department of Corrections for violations of the conditions of a suspended sentence for the offense of DUI, a felony.
On May 8, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant and his attorney, Robert Snively, both participated in the hearing telephonically. The state was represented by Catherine Truman, who also participated telephonically.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. However, pursuant to §46-18-403, MCA, the Division finds that the defendant shall be given credit for his time served in custody at the daily rate used in Musselshell County. Specifically, the defendant should receive credit for 172 days at $45.50 per day, for a total of $7,826. That amount shall be deducted from the defendant’s $10,000 fine.
Done in open Court this 8th day of May, 2003.
*27DATED this 19th day of May, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Alt. Member, Hon. John W. Whelan.